Citation Nr: 1707312	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  95-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial increased disability rating in excess of 30 percent for service-connected coronary artery disease (CAD) beginning on March 8, 2004.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for CAD and assigned a 10 percent evaluation effective March 8, 2004 and a 30 percent evaluation from October 27, 2010.  Thereafter, the July 2015 rating decision increased the disability evaluation to 30 percent for the entire period on appeal.

In June 2012, January 2014 and again in November 2015, the Board remanded this matter for further development.  This development has been completed and the case has been returned for appellate consideration.


FINDING OF FACT

For the entire appeal period, the Veteran's CAD had a workload of greater than 5 to 7 METS, resulting in dyspnea, fatigue and angina.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 30 percent for service-connected CAD beginning on March 8, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See October 2011 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was afforded another examination.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).



Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

This disability is currently evaluated under 38 C.F.R. § 4.104 Diagnostic Code 7006.  Under this criteria, a 100 percent rating is assigned for three months following a myocardial infarction, documented by laboratory tests. 38 C.F.R. § 4.104 Diagnostic Code 7006.  Thereafter a 10 percent rating contemplates a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 38 C.F.R. § 4.104 Diagnostic Code 7006.  A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id.  Finally, a 100 percent rating is assigned where there is documented myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

VA treatment notes from as early as February 2004 document chronic ischemic heart disease, unspecified in the problem list for the Veteran.  A subsequent November 2004 VA treatment note diagnosed the Veteran with coronary artery disease.

An April 2007 report from Holy Rosary Healthcare found the Veteran's left ventricular cavity size was normal.  The left ventricular ejection fraction was calculated at 58 percent.  The impression was no significant fixed or reversible myocardial ischemia was found and normal left ventricular size and ejection fraction were noted.  A dobutamine stress echocardiogram (ECHO) test was also performed and found to be positive.

A May 2007 VA treatment notation described atypical chest pain non-diagnostic stress study performed.  Additionally, poor functional capacity with dyspnea and fatigue were found.  Another May 2007 VA treatment notation documented the Veteran's cardiac stent placement surgery.

The record also includes VA treatment notes dated October 2007 which document the Veteran's follow up appointments from his cardiac stent placement.  No chest pain was reported following the stent placement but breathing was good until he over exerted himself.

An October 2010 myocardial perfusion stress test was performed.  The findings of the study showed a moderate sized, moderately severe stress induced ischemia of the anterior wall with a corresponding mild decrease in myocardial wall thicken. The calculated left ventricular ejection fraction was 68 percent.  

A March 2011 EKG was performed and the Veteran was found to have a normal sinus rhythm at a rate of 60.  An unconfirmed diagnosis of probable right ventricular hypertrophy was provided.

An April 2011 VA examination diagnosed the Veteran with CAD and ischemic heart disease.  An exercise METs testing was not completed at the time of the examination and it was unclear the level of the Veteran's METs limitation.  The examiner did indicate the Veteran's left ventricular ejection fraction was 68 percent based on the October 2010 test.  Lastly, the examiner noted the Veteran's CAD does not affect his occupation and daily activities.

An addendum to the April 2011 heart examination dated August 2011 estimated the Veteran's METs limitation from his heart disease based on the normal ejection fraction.  Specifically, the examiner indicated "in the absence of arthritis, it is more likely than not that he would have a normal METs level of 10.1 METs."

A May 2013 physical notation reported the Veteran presented to emergency room with complaints of dizziness for five days.  The same day, a hospital discharge summery showed the Veteran reported with dizziness and giddiness as well as elevated CPK.  At the time of his discharge, he had no acute EKG changes from a coronary standpoint.  

Another VA examination was performed in March 2013.  At the examination, the Veteran was diagnosed with ischemic heart disease.  A diagnostic exercise test was not conducted at the examination, but the examiner opined the Veteran's METs level was greater than 5 to 7, based on the Veteran's reports of symptoms including dyspnea and fatigue.  Furthermore, the examiner found there was no evidence of cardiac hypertrophy or dilation.  Based on a June 2012 test, the left ventricular ejection fraction was found to be 58 percent.  

A more recent VA examination was performed in February 2016.  At the examination, the Veteran was diagnosed with CAD requiring continuous medication to control.  Historically, the Veteran underwent an angioplasty in 2007 and again in 2011 to treat angina.  The examination report reiterated an echocardiogram dated June 2012 found a left ventricular ejection fraction of 58 percent with normal wall motion and thickness.  Moreover, a multigated acquisition scan (MUGA) was performed in October 2010 which a left ventricular ejection fraction of 68 percent.  A December 2010 coronary artery angiogram was abnormal and showed a blockage in the left anterior descending which required a stent to be placed in January 2011.  An exercise stress test was not performed because the Veteran had bilateral knee arthritis.  However, an interview based on METs test was performed.  The Veteran reported symptoms including dyspnea, fatigue and angina.  The examiner found the estimated METS level due solely to CAD was less than 5 to 7 METs, which is consistent with activities such as walking a flight of stairs, golfing, mowing the lawn and heavy yard work.  The examiner also reported the Veteran's chart reports he has been asymptomatic for the last few years with his CAD.  The Veteran reported being fatigued for years and reported shortness of breath but he also smoked marijuana very regularly and has lung disease.  Lastly, the examiner found the Veteran's heart condition did not impact his ability to work.

The objective medical evidence of record for the entire appeal period reports the Veteran's METs were, at the worst, greater than 5 to 7 METs with symptoms including dyspnea, fatigue, and angina with a left ventricular ejection fraction of 58 percent.  As such, the Board finds that a rating of 30 percent is supported.  A rating of 60 percent is not warranted because there is no evidence in the record that the Veteran has had an episode of acute congestive heart failure in the past year, and the Veteran has a workload of greater than 5 to 7 METs for the period at issue.  Moreover, the Veteran's left ventricular ejection fraction was 58 percent throughout the period at issue.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

Consideration has also been given as to whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016).  However, referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The objective medical evidence supports that the Veteran's CAD is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the periods at issue.  The evidence of record indicates the Veteran's METs were greater than 5 to 7 METs with symptoms including dyspnea, fatigue, and angina with a left ventricular ejection fraction of 58 percent for the entire period on appeal.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014)., a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the Veteran was found disabled by SSA since May 10, 2001 for posttraumatic stress disorder, personality disorder, chronic hepatitis C, hypertension, hypothyroidism, asthma and obesity.  However, the Veteran has not alleged that he is unable to work as a result of his service-connected disabilities or filed a claim for TDIU.  Consequently, a TDIU issue is not before the Board.


ORDER

Entitlement to an initial increased disability rating in excess of 30 percent for service-connected coronary artery disease (CAD) beginning on March 8, 2004 is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


